DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Objections
Claim 27 is objected to because of the following informalities:  “mixing changer” should be “mixing chamber”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (2015/0167544) in view of GB 1069217 and Theuerkauf paper “Heat Exchanger Design and Testing for a 6-Inch Rotating Detonation Engine” and Scholz (2,905,234) and optionally Myskowski  (3,524,590) and optionally in view of Lu et al (8,544,280).  Joshi et al teach A rotating detonation engine, comprising: a cylindrical housing 10 including a first end 30, a second end, and a central longitudinal axis that extends between the first and second ends; a head mount 30 mounted to the first end of the housing, the head mount including injection ports 46 [Figs. 8-10] configured to deliver fuel and oxidizer to the rotating detonation engine; a cylindrical outer shell 8 positioned within the housing; a first annular gap 8, 10 [annulus] formed between the outer shell and the housing, the first annular gap functioning as a detonation chamber 8, 10 configured to facilitate continuous detonation 16 [Fig. 1]of a mixture of fuel and oxidizer;   wherein the injection ports of the head mount are axial injection ports 46 extending at an angle greater than 0˚ and less than 90˚ relative to the central longitudinal axis of the housing [Fig. 10];  wherein each injection port is (1) straight, (2) contoured converging-diverging, or (3) conical converging-diverging; wherein the head mount further includes a mixing chamber 34 in fluid communication with the injection ports;	 further comprising an injection plate 30 positioned between the mixing chamber and the second annular gap, the injection plate including a plurality of injection holes 46 through which the fuel and oxidizer can pass to reach the first annular gap;  further comprising an end cap mounted to ends of the inner and outer shells;	 wherein the inner shell further includes mounting legs to which the end cap is mounted;	 wherein gaps between the legs of the inner shell form coolant recirculation ports that provide flow paths between the second annular gap and the coolant return channel; further comprising an igniter 32, 58 connected to the housing and configured to ignite a mixture of the fuel and oxidizer within the first annular gap.	  	Joshi et do not teach coolant inflow holes configured to deliver coolant to the rotating detonation engine, and a coolant outflow hole configured to deliver coolant from the rotating detonation engine; a cylindrical inner shell contained within the housing, the inner shell including a coolant return channel in fluid communication with the coolant outflow hole of the head mount nor a second annular gap formed between the inner shell and the outer shell functioning as a coolant supply channel, the second annular gap being in fluid communication with the coolant inflow holes of the head mount and the coolant return channel of the inner shell, wherein, during operation of the rotating detonation engine, coolant can circulate through the coolant inflow holes of the head mount, through the second annular gap formed between the inner and outer shells, through the coolant return channel of the inner shell, and through the coolant outflow hole of the head mount to provide cooling to a center region of the rotating detonation engine.  GB ‘217 teaches [Figs. 3, 4] a cylindrical inner shell contained within the housing, a second annular gap 62 formed between the inner shell and the outer shell functioning as a coolant supply channel 62 [as annotated], the second annular gap being in fluid communication with the coolant inflow, wherein, during operation of the rotating detonation engine, coolant can circulate through the coolant inflow, through the second annular gap formed between the inner and outer shells … to provide cooling to a center region of the rotating detonation engine.  The coolant inflow holes and coolant outflow hole is not shown nor the inner shell including a coolant return channel.  Theuerkauf et al paper teach the coolant inflow holes coolant inflow holes configured to deliver coolant to the rotating detonation engine, and a coolant outflow hole configured to deliver coolant from the rotating detonation engine; and coolant inflow holes of the head mount [see top of page 5 for the 3 inch RDE and pages 11-25 for the 6 inch RDE, noting Fig. 10 on page 25 shows the water cooling ports in the centerbody / head mount and Fig. 6 on page 18 also shows the water cooling access of the centerbody / head mount.  Pages 59-62 show the water coolant inlets on the head mount (spacer)].  It would have been obvious to one of ordinary skill in the art to employ cooling of the centerbody via the use of an inner shell, as taught by GB ‘217 and to provide the coolant inflow holes on the head mount, as taught by Theuerkauf et al, to provide coolant to the centerbody / rotating detonation chamber.  Furthermore, Scholz [Figs. 1, 5] teaches coolant inflow holes configured to deliver coolant [connected to 17] to a combustion device, and a coolant outflow hole [connected to 18] configured to deliver coolant from the combustion device; a cylindrical inner shell between 17, 18, the inner shell including a coolant return channel 18 in fluid communication with the coolant outflow hole of the head mount and a second annular gap 17 formed between the inner shell and the outer shell functioning as a coolant supply channel 17, the second annular gap 17 being in fluid communication with the coolant inflow holes and the coolant return channel 18 of the inner shell, wherein, during operation, coolant can circulate through the coolant inflow holes, through the second annular gap 17 formed between the inner and outer shells, through the coolant return channel 18 of the inner shell, and through the coolant outflow hole to provide cooling to a center region.  Scholtz teaches the cooling jacket is a well known configuration used for cooling hot combustor structure.  Myskowski can be applied as a teaching reference which teaches using coolant supply and return ports [connected to multiple 33] to provide and return the cooling water to the coolant jacket 30 on the head end.  It would have been obvious to one of ordinary skill in the art to employ a coolant return channel within the inner shell, as taught by Scholz, in order to provide an double wall coolant jacket that allows for enhanced cooling.  It would further have been obvious to provide for the coolant supply holes and coolant return hole on the head end / head mount, as taught by Myskowksi or Theuerkauf et al, as a typical location used to supply and return the coolant, where GB ‘217 teaches the cooling the inner shell / center region of the rotation detonation engine.  As for using a plurality of the coolant inflow holes, this is believed to be already taught by the art of record [see e.g. Theuerkauf].  Alternately, using a plurality of coolant holes is deemed obvious in view of Lu et al, which uses plurality of cooling inlet 72, as increasing the number of coolant holes allows for managing the pressure drop for the water jacket, noting that using two same size holes vs a single hole has overall lower pressure drop due to the overall increased flow area by the continuity equation and Bernoulli’s theorem.  To the extent not already disclosed, it would have been obvious to one of ordinary skill in the art to employ a plurality of the coolant holes, as an obvious matter of using the workable ranges in the art as taught by Lu et al, or to manage the pressure drop associated with the water supply.  As for further comprising an end cap mounted to ends of the inner and outer shells;	 wherein the inner shell further includes mounting legs [inner bolts of page 61 connect to the legs] to which the end cap is mounted;	 wherein gaps between the legs of the inner shell form coolant recirculation ports [4 that provide flow paths between the second annular gap and the coolant return channel [central].   Theuerkauf [see e.g. pages 59-62] teaches an end cap mounted to ends of the inner and outer shells;	 wherein the inner shell further includes mounting legs to which the end cap [water spacer] is mounted;	 wherein gaps between the legs of the inner shell form coolant recirculation ports that provide flow paths between the second and the coolant return channel.  It would have been obvious to employ the mounting legs and utilize the gaps between the legs of the inner shell form coolant recirculation ports, as taught by Theuerkauf, in order to facilitate assembly of the centerbody and additional cooling.  Alternately, Lu et al teach mounting legs [unlabeled within 50 in Fig. 2, noting bolt holes that would connect from 70 for end plate 70 to the mounting legs].  It would have been obvious to one of ordinary skill in the art to employ an end cap mounted to ends of the inner and outer shells, using mounting legs, as taught by Lu et al, as a typical mounting scheme used in the art.

    PNG
    media_image1.png
    573
    403
    media_image1.png
    Greyscale

Claim 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (2015/0167544) in view of GB 1069217 and Theuerkauf paper “Heat Exchanger Design and Testing for a 6-Inch Rotating Detonation Engine” and Scholz (2,905,234) and optionally Myskowski (3,524,590) and further in view of Lu et al (8,544,280).  Joshi does not teach the housing further includes a coolant inlet hole and a coolant outlet hole formed through a side of the housing and auxiliary coolant channels formed within the housing that are in fluid communication with the inlet and outlet holes, wherein the auxiliary coolant channels provide additional cooling to the rotating detonation engine.  Lu et al [Fig. 3, col. 4, lines 44-47] teach the housing 50 further includes a coolant inlet hole 72 and a coolant outlet hole formed through a side of the housing and auxiliary coolant channels formed within the housing that are in fluid communication with the inlet and outlet holes, wherein the auxiliary coolant channels 50 provide additional cooling to the outside of the rotating detonation engine.  It would have been obvious to one of ordinary skill in the art to employ an auxiliary coolant channels to the outside of the rotating detonation chamber, as taught by Lu et al, in order to provide cooling to the outside of the rotating detonation chamber.  Joshi further teaches wherein the head mount further includes a mixing chamber 34 in fluid communication with the injection ports;	 further comprising an injection plate 30 positioned between the mixing chamber and the second annular gap, the injection plate including a plurality of injection holes 46 through which the fuel and oxidizer can pass to reach the first annular gap but does not teach wherein the mixing chamber is configured as an annular recess formed in an inner side of the head mount.  Lu et al teach wherein the head mount further includes a mixing chamber 90 in fluid communication with the injection ports;	 wherein the mixing chamber 90 is configured as an annular recess formed in an inner side of the head mount 30.  It would have been obvious to one of ordinary skill in the art to have the head mount further include a mixing chamber in fluid communication with the injection ports and make the mixing chamber as an annular recess formed in an inner side of the head mount, in order to facilitate ease of mounting or a compact axial arrangement.  In combination, the prior art teach an injection plate {Joshi} positioned between the mixing chamber {Lu et al} and the second annular gap, the injection plate including a plurality of injection holes {Joshi} through which the fuel and oxidizer can pass to reach the first annular gap.
 Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (2015/0167544) in view of GB 1069217 and Theuerkauf paper “Heat Exchanger Design and Testing for a 6-Inch Rotating Detonation Engine” and Scholz (2,905234) and optionally Myskowski (3,524,590) and further in view of Claflin (2012/0151898).  Joshi teaches an igniter but does not specifically teach the igniter is a pulse detonation engine.  Claflin et al teach the igniter 36, 40 is a pulse detonation engine [paragraphs 009, 0010].  It would have been obvious to one of ordinary skill in the art to employ a pulse detonation engine, as taught by Claflin et al, in order to use a typical type of initiator used in the art to initiate the rotating detonation wave.  


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

June 6, 2022